Exhibit 10.1

 

SECOND AMENDMENT OF FINANCING AGREEMENT

 

THIS SECOND AMENDMENT OF THE FINANCING AGREEMENT, dated as of September 19, 2005
(this “Amendment”), is by and among each of the lenders that from time to time
is a party hereto (such lenders, each individually a “Lender” and collectively,
the “Lenders”), Fortress Credit Corp., as administrative agent for the Lenders
(in such capacity, together with its successors and assigns, if any, for the
benefit of the Agents and the Lenders in such capacity, the “Administrative
Agent”), Fortress Credit Corp., as collateral agent (in such capacity, together
with its successors and assigns, if any, in such capacity, the “Collateral
Agent”, and together with the Administrative Agent, each an “Agent” and
collectively the “Agents”) and Modtech Holdings, Inc., a Delaware corporation
(the “Parent” or “Borrower”).

 

RECITALS:

 

WHEREAS, the parties hereto are parties to that certain Financing Agreement
dated as of February 25, 2005 as amended by the First Amendment and Waiver,
dated as of August 5, 2005 (as so amended, the “Financing Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Financing Agreement and the Lenders, subject to the terms and conditions set
forth herein, are willing to grant such requests;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein shall have the meanings given them in the Financing Agreement.

 

SECTION 2. Amendments to the Financing Agreement. The Financing Agreement is, as
of the Second Amendment Effective Date (as defined below), hereby amended as
follows:

 

1. Section 1.01 of the Financing Agreement (Definitions) is hereby amended by
adding the following new definitions thereto in their appropriate alphabetical
order:

 

“Second Amendment Effective Date” shall mean the date on which all of the
conditions precedent set forth in Section 3 thereof are satisfied.

 

2. The definition of “Borrowing Base” appearing in Section 1.01 of the Financing
Agreement (Definitions) is hereby amended by deleting clause (E) thereof in its
entirety and replacing it with the following:

 

“(E) 100% of an amount equal to cash on the Borrower’s balance sheet, provided
that such cash is Qualified Cash and in no event shall exceed $5,000,000.



--------------------------------------------------------------------------------

3. Section 2.02(b) of the Financing Agreement (Making the Loans) is hereby
amended by deleting the last sentence thereof in its entirety and replacing it
with the following:

 

“No more than two Notices of Borrowing may be given within any five consecutive
Business Day period.”

 

4. Section 2.05(c) of the Financing Agreement (Mandatory Prepayments) is hereby
amended by adding the following new subsection as follows:

 

“(viii) The Borrower will immediately prepay the Revolving Loans and their
outstanding Reimbursement Obligations at any time when the aggregate amount of
Qualified Cash of the Loan Parties and their Subsidiaries exceeds $5,000,000.

 

Section 7.01(a)(vi) (Reporting Requirements) is hereby amended by adding the
following new subsection to the end thereof as follows:

 

“(F) on each Business Day, a written report of all Qualified Cash, checks and
similar items of payment of the Loan Parties and their Subsidiaries as of the
end of such Business Day for such Business Day, in such form and detail as is
reasonably acceptable to the Administrative Agent;”

 

Section 7.02(t) (Excess Cash) is hereby amended by adding the following new
sentence to the end thereof as follows:

 

“Accumulate or maintain Qualified Cash in excess of $5,000,000; provided
however, that the Loan Parties may maintain Qualified Cash in excess of
$5,000,000 solely to the extent such Loan Parties have first complied with
Section 2.05(c)(viii) such that no Revolving Loans and Reimbursement Obligations
shall then be outstanding.”

 

5. Exhibit E (Borrowing Base Certificate) is hereby amended and restated in its
entirety in the form attached to Annex A hereto.

 

SECTION 3. Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective upon the date (the “Second Amendment Effective Date”)
when each of the following conditions have been satisfied:

 

1. Execution of Amendment. Borrower and each Lender shall have executed and
delivered this Amendment (whether the same or different counterparts).

 

2. Revolving Loan Payment. On or before the Second Amendment Effective Date, the
Borrower shall have applied all Qualified Cash of the Loan Parties in excess of
$5,000,00 to the repayment of the Revolving Loans.

 

3. Amendment Fee. On or prior to the Second Amendment Effective Date, the
Borrower shall pay to the Administrative Agent for the account of the Lenders, a
non-refundable fee (the “Amendment Fee”) equal to $150,000, which shall be
deemed fully earned on the Second Amendment Effective Date.

 

- 2 -



--------------------------------------------------------------------------------

4. Representations and Warranties. Borrower shall have delivered an officer’s
certificate of an Authorized Officer certifying that the matters set forth
Section 4 are true, correct and complete.

 

SECTION 4. Representations and Warranties of Borrower. Borrower represents and
warrants to the Lenders that the following statements are true, correct and
complete as follows:

 

1. The representations and warranties contained in Section 6.01 of the Financing
Agreement are true and correct in all material respects at and as of the date
hereof as though made on and as of the date hereof.

 

2. Before and after giving effect to this Amendment, no Event of Default or
Default is continuing.

 

3. The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of, and duly executed and
delivered by, the Borrower and this Amendment is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

 

4. The execution, delivery and performance of this Amendment and the fulfillment
of and compliance with the respective terms hereof by the Borrower does not and
will not (a) conflict with or result in a breach of any term, condition or
provision of or (b) require any authorization, consent, approval, exemption or
other action by or notice to any Governmental Entity or any other Person
pursuant to the Certificate of Incorporation or bylaws or memorandum and
articles of association of Borrower, or any Law, statute, rule or regulation to
which Borrower is subject, or any agreement to which Borrower is subject (other
than those which have been obtained on or prior to the date hereof).

 

5. Borrower has obtained all necessary corporate, governmental, regulatory and
other third party consents and approvals required in connection with its
execution, delivery and performance of this Amendment and any other documents to
be executed by Borrower pursuant hereto.

 

6. As of September 19, 2005, the Loan Parties and their Subsidiaries have
$5,000,000 in Qualified Cash.

 

SECTION 5. References to and Effect on the Financing Agreement.

 

1. On and after the Second Amendment Effective Date each reference in the
Financing Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of

 

- 3 -



--------------------------------------------------------------------------------

like import, and each reference to the Financing Agreement in the other
documents (the “Ancillary Documents”) delivered in connection with the Financing
Agreement shall mean and be a reference to the Financing Agreement as amended
hereby.

 

2. Except as specifically amended above, the Financing Agreement and all other
Ancillary Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

3. The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the holders of Loans under the Financing Agreement or the Ancillary
Documents.

 

4. This Amendment shall be binding on the Borrower and the Lenders and shall
inure to the benefit of the Borrower and the Lenders and the successors and
assigns of the Lenders.

 

SECTION 6. Expenses. Borrower agrees to reimburse the Lenders upon demand for
all expenses, reasonable fees of attorneys, and reasonable legal expenses,
reasonably incurred by the Lenders in the review, preparation, negotiation and
execution of this Amendment and any other document required to be furnished
herewith, and in enforcing the obligations of the Borrower hereunder, which
obligations of the Borrower shall survive any termination of the Financing
Agreement.

 

SECTION 7. Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This Amendment shall be binding upon the respective parties
hereto upon the execution and delivery of this Amendment by the Borrower and the
Lenders. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 8. Release. Borrower does hereby release and forever discharge each of
the Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (i) arising directly or indirectly out of the Financing Agreement
or any other documents, instruments or any other transactions relating thereto
and/or (ii) relating directly or indirectly to all transactions by and between
the Borrower or its representatives and each Lender or any of their respective
directors, officers, agents, employees, attorneys or other representatives. Such
release, waiver, acquittal and discharge shall and does include, without
limitation, any claims of usury, fraud, duress, misrepresentation, lender
liability, control, calling of the Financing Agreements into default, exercise
of remedies and all similar items and claims, which may, or could be, asserted
by the Borrower.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

 

*    *    *    *    *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the date
above first written.

 

MODTECH HOLDINGS, INC.

By:

 

/s/ Dennis L. Shogren

--------------------------------------------------------------------------------

Its:

 

Chief Financial Officer

--------------------------------------------------------------------------------

FORTRESS CREDIT CORP.

By:

 

/s/ Constantine Dakolias

--------------------------------------------------------------------------------

Its:

 

Chief Credit Officer

--------------------------------------------------------------------------------

ABLECO FINANCE LLC, ON BEHALF

OF ITSELF AND ITS AFFILIATE

ASSIGNEES

By:

 

Illegible

--------------------------------------------------------------------------------

Its:

 

SVP

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex A

 

Form of Exhibit E

 

[Date]

 

Fortress Credit Corp.,

as administrative agent under the below-referenced

Financing Agreement

1251 Avenue of the Americas

16th Floor New York, NY 10029

Attention: Mr. Ken Sands

 

The undersigned, the Chief Financial Officer of Modtech Holdings, Inc., a
Delaware corporation (the “Administrative Borrower”), pursuant to Section
7.01(a)(vi)(C) of that certain Financing Agreement, dated as of February 25,
2005 (as amended, restated, modified or supplemented, from time to time, the
“Financing Agreement”), entered into by and among the Administrative Borrower,
each subsidiary of the Administrative Borrower listed as a “Borrower” on the
signature pages thereto (together with the Administrative Borrower, each a
“Borrower” and collectively, the “Borrowers”), each of the lenders that from
time to time is a party thereto (such lenders, each individually a “Lender” and
collectively, the “Lenders”) and Fortress Credit Corp., as administrative agent
and collateral agent for the Lenders (in such capacities, the “Agent”), hereby
certifies, as an officer of the Administrative Borrower and not in his personal
capacity, to the Agent that the following items, calculated in accordance with
the terms and definitions set forth in the Financing Agreement for such items
are true and correct, and that the Borrowers are in compliance with and, after
giving effect to any currently requested Loans, will be in compliance with the
terms, conditions, and provisions of the Financing Agreement. All initially
capitalized terms used in this Borrowing Base Certificate have the meanings set
forth in the Financing Agreement unless specifically defined herein.

 

Effective Date of Calculation: [Date]

 

The undersigned hereby certifies that all of the foregoing is true and correct
as of the effective date of the calculations set forth above and that such
calculations have been made in accordance with the requirements of the Financing
Agreement.

 

MODTECH HOLDINGS, INC.,

as Administrative Borrower

By:

 

/s/

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

A. Borrowing Base Calculation

 

1.

   Accounts Receivable:                     a.    (1)   Amount of Eligible
Unbonded Accounts Receivable (as detailed on Schedule A.1 attached hereto and
incorporated
herein by this reference):    $ —                     (2)                     
                 (a) sales, excise or similar taxes included in the amount
thereof    $ —                              (b) returns, discounts, chargebacks,
claims, advance payments, credits and allowances of any nature, accrual rebates,
offsets, deductions, counterclaims, disputes and other defense of any nature at
any time issued, owing, granted, outstanding, available or claimed with respect
thereto    $ —                              (c) the applicable “Allowance for
Contract Adjustment” as reasonably determined by the Borrower in accordance with
GAAP    $ —                              (d) Item a(2)(a) plus a(2)(b) plus
a(2)(c)    $ —                     (3)   Net Amount of Eligible Unbonded
Accounts Receivable (Item a(1) minus Item a(2)(d)):    $ —                    
(4)   Advance rate on Eligible Unbonded Accounts Receivable:      70 %        
        (5)   Amount of Dilution Reserve, if any    $ —                     (6)
  Item a(3) times Item a(4), minus a(5) =            $ —        b.    (1)  
Amount of Eligible Bonded Accounts Receivable on Completed Projects (as detailed
on Schedule A.2 attached hereto
and incorporated herein by this reference):    $ —                     (2)    
                                  (a) sales, excise or similar taxes included in
the amount thereof    $ —                              (b) returns, discounts,
chargebacks, claims, advance payments, credits and allowances of any nature,
accrual rebates, offsets, deductions, counterclaims, disputes and other defense
of any nature at any time issued, owing, granted, outstanding, available or
claimed with respect thereto    $ —                              (c) the
applicable “Allowance for Contract Adjustment” as reasonably determined by the
Borrower in accordance with GAAP    $ —                              (d) Item
b(2)(a) plus b(2)(b) plus b(2)(c)    $ —                     (3)   Net Amount of
Eligible Bonded Accounts Receivable on Completed Projects (Item b(1) minus Item
b(2)(d)):    $ —                     (4)   Advance rate on Eligible Bonded
Accounts Receivable on Completed Projects:      75 %                 (5)  
Amount of Dilution Reserve, if any    $ —                     (6)   Item b(3)
times Item b(4), minus b(5) =            $ —        c.    (1)   Amount of
Eligible Bonded Accounts Receivable on Uncompleted Projects (as detailed on
Schedule A.3 attached
hereto and incorporated herein by this reference):    $ —                    
(2)                                       (a) sales, excise or similar taxes
included in the amount thereof    $ —                              (b) returns,
discounts, chargebacks, claims, advance payments, credits and allowances of any
nature, accrual rebates, offsets, deductions, counterclaims, disputes and other
defense of any nature at any time issued, owing, granted, outstanding, available
or claimed with respect thereto    $ —                              (c) the
applicable “Allowance for Contract Adjustment” as reasonably determined by the
Borrower in accordance with GAAP    $ —                              (d) Item
c(2)(a) plus c(2)(b) plus c(2)(c)    $ —                     (3)   Net Amount of
Eligible Bonded Accounts Receivable on Uncompleted Projects Item c(1) minus
c(2)(d)):    $ —                     (4)   Advance rate on Eligible Bonded
Accounts Receivable on Uncompleted Projects.      50 %                 (5)  
Amount of Dilution Reserve, if any    $ —                     (6)   Item c(3)
times Item c(4), minus c(5) =    $ —                     (7)   Uncompleted
Projects Sublimit    $ —                     (8)   The lesser of Item 1c(6) and
item 1c(7)            $ —  

2.

   Inventory:                     a.    Inventory: (No change from prior report
due to timing.)                          (1)   Book Value of Eligible Inventory
(as detailed on Schedule A.4 attached hereto and incorporated herein by this
reference):    $ —                     (2)   Advance rate against Eligible
Inventory:      55 %                 (3)   Item a(1) times item a(2) =    $ —  
             b.    Inventory Sublimit:    $ —                c.    The lesser of
Item 2a(3) and Item 2b:            $ —  

3.

   Cash.                     a.    Cash on Borrower’s balance sheet, which is
Qualified Cash, but not Greater Than $5,000,000            $ —  

4.

   Total Borrowing Base                     a.    Item 1a (6) plus item 1b(6)
plus item 1c(8) plus item 2c plus item 3a            $ —        Less:           
   

5.

   Initial outstanding principal amount of Term Loan:    $ 21,000,000        

6.

   Aggregate amount of Reserves established by Agent pursuant to the Financing
Agreement:    $ —          

7

   Revolving Loan Balance    $ —          

8.

   Aggregate amount, if any, of all trade payables of the Borrower and its
Subsidiaries aged in excess of 45 days past due (but not including retention
hold-backs for subcontractors which coincide with the accounts receivable
retention that customers of the Borrower impose on the Borrower)    $ —        
 

9.

   Availability: Item 4(a) minus item 5. minus item 6 minus item 7 minus item 8
           $ —  